By the Court.
Morgan, J.
Upon the undisputed facts of this ease, the defendant, not being the owner of the demand, received of the plaintiff the balance appearing to be due upon the instrument set forth in the complaint, without any right unless he was the agent of the owner, and if he was such agent he received it without paying it over to the owner, as it was his duty to do, in consequence of which Lanfear, the owner, brought an action against the plaintiff and recovered the same balance of him. There is no equity in the defense, and no principle of law upon which the defendant can be allowed to retain the money. ....
Whether the instrument was negotiable or not, it was the subject of a transfer by sale to Lanfear, and entitled him to the money due upon it. The payees had no more right to collect it for themselves after the transfer, than they would have had if it had been a regular bill of exchange. The question raised by the exception is wholly immaterial.
*624[Remarks disposing of immaterial exceptions are omitted.]
All the judges concurred.
Judgment affirmed, with costs, and ten per cent, damages.